Citation Nr: 0807076	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia and myofascial pain syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1959 to 
November 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2007, the RO granted service connection for otitis 
externa.  

In April 2006 the Board remanded the issue currently on 
appeal for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998)


FINDING OF FACT

Chronic fatigue syndrome, fibromyalgia and myofascial pain 
syndrome is of service origin.


CONCLUSION OF LAW

Chronic fatigue syndrome, fibromyalgia and myofascial pain 
syndrome was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the claim is resolved in the veteran's favor, 
compliance with the VCAA is moot.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The veteran claims that his chronic fatigue syndrome, 
fibromyalgia, and myofascial pain syndrome is due to in-
service exposure to large quantities of mixed toxic chemicals 
from running machines that developed photographic material 
from the U-2 aircraft.  

The veteran's DD 214 shows that during service he was a photo 
processing specialist.  

Private medical records in 1994 showed diagnosis of fatigue.  

Private medical records dated in June 1999 and onward 
provided diagnoses and treatment for fibromyalgia.  A private 
medical record in April 2006 indicated diagnoses of muscle 
pain and fatigue.  

A VA examination in April 2003 showed a diagnosis of chronic 
fatigue syndrome.  The examiner commented that based on a 
review of medical literature, the etiology of chronic fatigue 
syndrome appears to be unknown.  

In a September 2004 statement the veteran's representative 
cited to Congressional hearing testimonies whereby medical 
professional suggested that exposure to chemicals can be 
responsible for delayed neurotoxic effects.  

The veteran's last VA examination of record was in July 2007.  
The examiner, after reviewing the claims folder, opined that 
the veteran's chronic fatigue 
syndrome/fibromyalgia/myofascial pain is as likely as not due 
to a possible exposure to the photochemicals which the 
veteran was exposed to in service.  The examiner's rationale 
was that there were no other etiologies that were likely 
factors which the veteran encountered to have been the 
causative factors.  

In sum, the veteran's service records establish he was a 
photo processing specialist and therefore it is plausible 
that he was exposed to chemicals during service.  
Furthermore, there is a medical nexus opinion dated in July 
2007 indicating that it is as likely as not that the 
veteran's chronic fatigue syndrome, fibromyalgia and 
myofascial pain is due to in-service photochemical exposure.  
As likely as not is indicative of a 50% or higher degree of 
probability that a disability is due to service.  When, as in 
this case, the evidence is in equipoise, the benefit of the 
doubt is to be resolved in the appellant's favor.  
Accordingly, service connection for chronic fatigue syndrome, 
fibromyalgia and myofascial pain is warranted.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303.  


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia and myofascial pain is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


